DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
In the PTO/AIA /96 forms (Statement under 37 CFR 1.73(c)), since Reissue Applicants already assigned the underlying application that became the patent being reissued and has a reel and frame number for the recordation of the assignment document, any one of the box A or B below item 4 on the first page should be checked, as has been done by the applicant. However, since the assignment was previously recorded in the Office, the box

    PNG
    media_image1.png
    192
    1445
    media_image1.png
    Greyscale

should not have been checked. This box should be checked only if ownership was established under 37 CFR 3.73(c)(1)(i) by submitting a signed statement identifying the assignee accompanied by “[d]ocumentary evidence of a chain of title from the original owner to the assignee (i.e., copy of an executed assignment).” By checking this box, the applicant affirms that said documentary evidence was or is concurrently being submitted for recordation.
Since applicant chose one of options 1-3 on the first page, they must choose either A or B. See just above A and B: “The interest identified in option 1, 2 or 3 above (not option 4) is evidenced by either (choose one of options A or B below):”
Here, the applicant previously recorded their assignment, so they were able to provide a reel/frame. For this reason, they should not check the box on the second page.
The box is used for instances where applicant is submitting their assignment documents for recording, as required under 37 CFR 3.11, either concurrently with Form 96 or when they’ve submitted them (probably recently) but do not yet know the reel/frame. For these scenarios (concurrently or recently), they still check A or B, but instead of providing a reel/frame, applicant would provide a copy of the assignment documents. See, both A and B, which list this option after the option for reel/ frame as “Reel ___, Frame ___, or for which a copy thereof is attached.” (emphasis added)

In the PTO/AIA /53 forms (Consent of Assignee), the following section has not been completed on one of the three forms: “The assignee(s) owning an undivided interest in said original patent is/are ______, and the assignee(s) consents to the accompanying application for reissue.” As such, it does not appear that the assignee listed on the form has actually provided consent for the reissue application. Applicant should submit corrected copies of the PTO/AIA /53 forms with this section completed.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/18/2016. However, the certified copy of the 291621215287.0 application was not timely filed, as required by 37 CFR 1.55(f). In order to fulfill the requirements to claim foreign priority, the applicant should file a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in 37 CFR 1.17(g). See 37 CFR 1.55(f)(3) and MPEP §215.02.
In the Application Data Sheet (ADS), under Domestic Benefit/National Stage Information, in order avoid a printer query, and potentially an issuance delay, the applicant should fill out this section indicating the Prior Application Status as “patented,” leaving the Application Number field blank, and the Continuity Type as “reissue of.” Obviously, the applicant should also fill in the remaining two fields with the parent application’s information, The applicant should refer to 37 CFR 1.76(c) and MPEP §601.05(a)(II) for the procedure for correcting and updating an ADS.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). See MPEP § 1413 for the correct manner for amending drawings in a reissue application.
Allowable Subject Matter
Claims 1-11 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose, singly or in combination, the recited combination of elements of claim 1 including, “the front end of the main body has a recessed groove which is 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Nos. 10,193,289 and 10,116,109 to Peng and WO 2007/084049 to Burvall disclose adapters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/            Primary Examiner, Art Unit 3993                                                                                                                                                                                            
Conferees:  /rds/ and /GAS/